Citation Nr: 1444575	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2013, the Veteran filed a claim for increased rating for ischemic heart disease.  The Board refers that issue to the Agency of Original Jurisdiction (AOJ) for development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

On his January 2010 application for a TDIU, the Veteran stated that he was unemployable due to his service-connected heart disability, high blood pressure, and diabetes, and had been unable to work full-time since 1986.  He also stated that his lower back injury had been re-aggravated and he had difficulty walking around due to low back pain.

Currently, the Veteran is in receipt of service connection for coronary artery disease, at 60 percent disabling, diabetes mellitus, at 20 percent disabling, and hypertension, at 10 percent disabling, with a combined rating of 70 percent.  He is not in receipt of service connection for a lumbar spine disability, a work-related injury that occurred in the 1980s.

The pertinent evidence of record reflects that on June 2010 VA examination, it was noted that there was no history of congestive heart failure.  The Veteran reported fatigue and dyspnea on exertion that was related to his morbid obesity, severe obstructive sleep apnea, and a possible lung condition.  He had occasional chest pain.  He denied any significant changes related to his diabetes or hypertension, which he took oral medication to control.  He was using a manual wheelchair due to his low back pain and had leg weakness due to his low back pain.  Following physical examination, the examiner determined that the Veteran's coronary artery disease, diabetes mellitus, and hypertension did not provide severe enough functional limitations to prevent him from obtaining employment.  Other factors like age, availability of work, and nonservice-connected disabilities would impede his ability to engage in physical or sedentary work.

In June 2011, the Veteran's private physician stated that the Veteran had known coronary artery disease but that his major problems were his pulmonary and metabolic issues that made it difficult for him to work.  In June 2011, another private physician stated that the Veteran's multiple medical problems, including diabetes, dyslipidemia, hypertension, morbid obesity, obstructive sleep apnea, benign prostate hypertrophy, and coronary artery disease made it so that he was advised not to work at this time or in the future.

In May 2013, the Veteran's private physician completed a Disability Benefits Questionnaire (DBQ) stating that the Veteran suffered from chronic congestive heart failure.  The physician conducted an interview-based test for metabolic equivalent of task (MET) demonstrating that the Veteran was limited to 1-2 METs due to his heart disease, his low back disability, bilateral knee disabilities, and morbid obesity.  The physician stated that the Veteran's limitation in METs level was due to multiple factors and it was not possible to accurately estimate the percentage attributable to each disability.  The physician stated that the Veteran was unable to maintain gainful employment due to his coronary and hypertensive heart disease together with multiple other co-morbid conditions.

On February 2014 VA examination related to the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, for which he was later denied service connection, the VA examiner found that the Veteran's diabetes mellitus did not result in functional limitation and would not cause the Veteran to be unemployable.  The Veteran reported that he was unable to bathe or dress secondary to loss of balance and fall risk, which was determined to most likely be due to multifactorial risk factors including vertigo, a body mass index of over 45 with deconditioning, a severe low back disability, and polyneuropathy.  VA treatment notes were reviewed, including a February 2014 note in which the Veteran was encouraged to become more active, as his current sedentary lifestyle had worsened his diabetes and his overall function.  It was important to continue walking and physical activity.

The Board finds that a new VA examination with regard to the issue of entitlement to a TDIU is necessary.  The May 2013 DBQ suggests that the Veteran's heart disease has worsened in degree since the 2010 VA TDIU opinion.  While on December 2009 VA examination the Veteran was estimated to be able to achieve a level of 4 METs, in 2013, he was estimated to achieve level of only 1-2 METs.  He was also assessed to suffer from chronic congestive heart failure, a new finding.  It is unclear from a review of the evidence as to whether the Veteran's heart disease has worsened to the extent reported by the private physician in 2013.  As, on 2013 VA examination, it was noted that the treatment records encouraged physical activity and exercise.  It thus remains unclear whether the Veteran's overall disability picture has worsened to the extent that a TDIU would be warranted.  Thus, a new VA examination and opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities (coronary artery disease, diabetes mellitus, and hypertension).  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



